[Cite as In re M.B., 2015-Ohio-3434.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



                                                 JUDGES:
IN THE MATTER OF:                                Hon. W. Scott Gwin, P. J.
                                                 Hon. Sheila G. Farmer, J.
                                                 Hon. John W. Wise, J.
        M.B., D.B., K.B.,
                                                 Case Nos. 2015 CA 00091
        X.B., and A.B.                                 and 2015 CA 00092

        Minor Children                           OPINION




CHARACTER OF PROCEEDING:                      Civil Appeal from the Court of Common
                                              Pleas, Case Nos. 2013 JCV 00452 and
                                              2013 JCV 01014


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                       August 24, 2015



APPEARANCES:

For Plaintiff-Appellee                        For Defendant-Appellant

BRANDON J. WALTENBAUGH                        CHRISTOPHER S. COLERIDGE
STARK COUNTY JFS                              101 Central Plaza South
300 Market Avenue North                       500 Chase Tower
Canton, Ohio 44702                            Canton, Ohio 44702
Stark County, Case Nos. 2015 CA 00091 and 2015 CA 00092                                2

Wise, J.

       {¶1}   Appellant B. B. (“Mother”) appeals the April 22, 2015, Judgment Entry

entered by the Stark County Court of Common Pleas, Juvenile Division, which

terminated her parental rights, privileges, and responsibilities with respect to her five

minor children, and granted permanent custody of the children to Appellee Stark County

Department of Job and Family Services (“SCJFS”).

                          STATEMENT OF THE FACTS AND CASE

       {¶2}    Appellant is the Mother of the minor children M.B. (DOB 5/26/2004), D.B.

(DOB 2/28/2006), K.B.(DOB 12/18/2007), X.B. (DOB 9/17/2009), and A.B. (DOB

9/28/2013). (T. at 5). The four oldest children are involved in case 2013JCV00452 and

A.B. is involved in case 2013JCV01014. (T. at 3). The fathers of these children are not

parties to this appeal.

       {¶3}   On May 3, 2013, Appellee Stark County Job and Family Services

("SCJFS"), filed a complaint seeking temporary custody alleging that M.B., D.B., K.B.

and X.B. were dependent and/or neglected. (T. at 7).

       {¶4}   The complaint was filed after Appellant-Mother was arrested on May 1,

2013, when officers observed one of her children playing with an unmarked bottle of

Tramadol during a traffic stop. (T. at 7). The children told officers that Appellant gave

the medication to X.B. to help him sleep. (T. at 7). Appellant was arrested on numerous

charges including drug tampering and lying to law enforcement personnel. (T. at 7).

Officers then placed the children in the emergency custody of SCJFS pursuant to

Juvenile Rule 6. (T. at 7). SCJFS was already open on the case at the time of the

incident due to concerns of on-going negative behaviors from the children due to past
Stark County, Case Nos. 2015 CA 00091 and 2015 CA 00092                                 3


sexual abuse, dirty home conditions, and Appellant being in a relationship with a fifteen-

year-old boy. (T. at 7).

       {¶5}   On July 10, 2013, the trial court found M.B., D.B., K.B. and X.B. to be

dependent and placed them in the temporary custody of SCJFS. (T. at 8). These four

children have remained in SCJFS temporary custody since that date. (T. at 8).

       {¶6}   On September 28, 2013, A.B. was born during the pendency of the open

case. (T. at 8).

       {¶7}   On October 1, 2013, SCJFS filed a complaint seeking protective

supervision alleging that A.B. was a dependent child. (T. at 8).

       {¶8}   On October 23, 2013, the trial court found A.B. to be a dependent child

and placed her in protective supervision. (T. at 9). SCJFS later filed a motion to obtain

temporary custody of A.B. because of reports Appellant was still in a relationship with

the fifteen-year old boy and that he could possibly be the father of A.B. (T. at 9).

       {¶9}   On November 7, 2014, an emergency shelter care hearing was held, and

A.B. was placed in SCJFS temporary custody. (T. at 10). A.B. has been in SCJFS

custody since that date. (T. at 10).

       {¶10} SCJFS prepared a case plan for the family which originally included

establishing paternity, parenting assessments at Northeast Ohio Behavioral Health, and

Drug and Alcohol Assessments at Quest Recovery Services. (T. at 13). Although

paternity was established for every child except A.B., none of the fathers completed any

other portion of their case plan services, did not show up to any other hearings, and are

not part of this appeal. (T. at 12-14). Appellant completed her drug assessment with no

concerns. (T. at 13). Appellant completed her parenting assessment on August 14,
Stark County, Case Nos. 2015 CA 00091 and 2015 CA 00092                                4


2013. (T. at 14). The evaluator recommended Appellant participate in Goodwill

Parenting classes, the intensive parent and child program through Northeast Ohio

Behavioral Health, Goodwill home-based counseling, mental health counseling for

herself and her children, and to secure and maintain independent housing and

employment. (T. at 14). Those recommendations were added to the case plan. (T. at

14).

       {¶11} The trial court conducted dispositional reviews every six months.

Temporary custody of M.B., D.B., K.B. and X.B. was extended on May 14, 2014 and on

October 30, 2014. Temporary custody of A.B. was extended on August 29, 2014.

       {¶12} On February 20, 2015, SCJFS filed motions seeking the permanent

custody of all five children.

       {¶13} On April 2, 2015, and April 16, 2015, the trial court heard evidence on the

motions. SCJFS presented evidence from Jamie Horey, the caseworker assigned to the

case, Dr. Aimee Thomas, who conducted Appellant's parenting assessment, Amy

Schuster, Appellant's mental health counselor, Jennifer Fire, Appellant's Goodwill

Parenting case manager, Louis Lacourt, child M.B.'s therapist, and Marcella Ortega

Gomes, therapist for D.B., K.B. and X.B.. Appellant testified on her own behalf.

       {¶14} The trial court took the motions under advisement.

       {¶15} On April 22, 2015, the trial court issued a written judgment entry with

findings of fact and conclusions of law determining that grounds existed to grant

permanent custody of all five children to SCJFS. The trial court also found that

permanent custody was in the best interest of all five children. Mother's parental rights

were terminated.
Stark County, Case Nos. 2015 CA 00091 and 2015 CA 00092                                5


       {¶16} It is from this judgment entry Appellant-Mother appeals, assigning the

following error for review:

                                 ASSIGNMENT OF ERROR

       {¶17} "I. THE TRIAL COURT ERRED IN GRANTING PERMANENT CUSTODY

TO THE STARK COUNTY DEPARTMENT OF JOB AND FAMILY SERVICES

(SCDJFS), AS SCDJFS FAILED TO SHOW BY CLEAR AND CONVINCING

EVIDENCE THAT IT IS IN THE BEST INTERESTS OF THE MINOR CHILDREN TO

GRANT PERMANENT CUSTODY AND SUCH DECISION WAS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE.”

       {¶18} This case comes to us on the expedited calendar and shall be considered

in compliance with App.R. 11.2(C).

                                               I.

       {¶19} In her sole Assignment of Error, Appellant-Mother contends the trial court

erred in finding an award of permanent custody was in the best interest of her five minor

children. We disagree.

       {¶20} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses. Our role is to determine whether there is relevant,

competent and credible evidence upon which the fact finder could base its judgment.

Cross Truck v. Jeffries, Stark App. No. CA5758 (Feb. 10, 1982). Accordingly, judgments

supported by some competent, credible evidence going to all the essential elements of

the case will not be reversed as being against the manifest weight of the evidence. C.E.

Morris Co. v. Foley Constr., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).
Stark County, Case Nos. 2015 CA 00091 and 2015 CA 00092                                     6


       {¶21} R.C. §2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. §2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

       {¶22} Following the hearing, R.C. §2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to

grant permanent custody to the agency, and that any of the following apply: (a) the child

is not abandoned or orphaned, and the child cannot be placed with either of the child's

parents within a reasonable time or should not be placed with the child's parents; (b) the

child is abandoned; (c) the child is orphaned and there are no relatives of the child who

are able to take permanent custody; or (d) the child has been in the temporary custody

of one or more public children services agencies or private child placement agencies for

twelve or more months of a consecutive twenty-two month period ending on or after

March 18, 1999.

       {¶23} In determining the best interest of the child at a permanent custody

hearing, R.C. §2151.414(D) mandates the trial court must consider all relevant factors,

including, but not limited to, the following: (1) the interaction and interrelationship of the

child with the child's parents, siblings, relatives, foster parents and out-of-home

providers, and any other person who may significantly affect the child; (2) the wishes of

the child as expressed directly by the child or through the child's guardian ad litem, with

due regard for the maturity of the child; (3) the custodial history of the child; and (4) the
Stark County, Case Nos. 2015 CA 00091 and 2015 CA 00092                                7


child's need for a legally secure permanent placement and whether that type of

placement can be achieved without a grant of permanent custody.

       {¶24} Therefore, R.C. §2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

§2151.414(B)(1)(a) through (d) is present before proceeding to a determination

regarding the best interest of the child.

       {¶25} If the child is not abandoned or orphaned, the focus turns to whether the

child cannot be placed with either parent within a reasonable period of time or should

not be placed with the parents. Under R.C. §2151.414(E), the trial court must consider

all relevant evidence before making this determination. The trial court is required to

enter such a finding if it determines, by clear and convincing evidence, that one or more

of the factors enumerated in R.C. §2151.414(E)(1) through (16) exist with respect to

each of the child's parents.

       {¶26} As set forth in our Statement of the Facts and Case, supra, we find there

was competent, credible evidence Mother failed to remedy the problems which caused

the removal of the minor children from the home. The trial court found by clear and

convincing evidence that all five minor children had been in the temporary custody of

SCJFS for 12 or more months of a consecutive 22 month period; that Mother had

abandoned the children by failing to visit them for a period in excess of 90 days; and

that Mother had failed to remedy the conditions which caused the children to be placed

in the care and custody of SCJFS.
Stark County, Case Nos. 2015 CA 00091 and 2015 CA 00092                                   8


        {¶27} The trial court found that the father of M.B., K.B., X.B. is currently serving

a fifty (50) year prison sentence for rape and gross sexual imposition involving children.

The father of D.B. has had no contact with her for a period greater than ninety (90)

days.

        {¶28} The trial court found that while Appellant-Mother completed her Quest

Assessment, the Goodwill parenting program and the Intensive Parent Child Program,

she was not able to maintain continuous, independent housing, failed to attend mental

health counseling at Free Space or Coleman Behavioral Health and only sporadically

attended individual counseling through NEOBH, with no counseling since November,

2014.

        {¶29} The trial court found Appellant-Mother “continues to make very poor

lifestyle choices including sexual relations with a minor and criminal felony behavior.”

Appellant-Mother was convicted of a theft offense in January, 2014, and burglary in the

fall of 2014, and is currently on probation for a felony conviction. Further, she has

engaged in a sexual relationship with a fifteen (15) year old boy.

        {¶30} The trial court further found that Appellant-Mother has also been “unable

to adequately meet the needs of her children who exhibit severe behavioral problems.

She lacks the stability and decision making needed to stabilize these children and

insure that they can perpetually be maintained in her care.”

        {¶31} With respect to the best interest finding, the evidence revealed the

children are doing well in foster care and are bonded with the foster parents and one

another. The children currently exhibit problems focusing while at school as well as

some behavioral issues. M.B. has a diagnosis of depression and anxiety and is being
Stark County, Case Nos. 2015 CA 00091 and 2015 CA 00092                                 9


treated for same. D.B. and K.B. are in counseling for trauma-related issues. M.B. is in a

foster-to adopt home, while the other four children are all placed together in a different

home. The separation is due to concerns that M.B. may act out sexually against his

sibling as he has in the past. M.B. is currently behaving appropriately toward the other

children placed in foster care with him and refers to them as his brothers.

      {¶32} Additionally, the guardian ad litem filed a report wherein she opined the

best interest of the minor children would be served by granting permanent custody to

SCJFS.

      {¶33} Based upon the foregoing, we find the trial court's findings that an award

of permanent custody was in the children's best interest was not against the manifest

weight of the evidence, and was based upon sufficient evidence.

      {¶34} Appellant-Mother’s sole Assignment of Error is overruled.

      {¶35} For the foregoing reasons, the judgment of the Juvenile Division of the

Court of Common Pleas, Stark County, Ohio, is affirmed.

By: Wise, J.

Gwin, P. J., and

Farmer, J., concur.


JWW/d 0813
Stark County, Case Nos. 2015 CA 00091 and 2015 CA 00092   10